JAMES ALGER FEE, District Judge.
Application has been made in this case for the entry of the default of the defendant. From the record it appears that a judgment for affirmative relief is sought and the defendant has failed to plead or otherwise defend. Appropriate affidavit has been filed.
Under Rule 55, Rules of Civil Procedure, 28 U.S.C.A. following section 723c, this default should be entered by the clerk as of course without any application to the court. However, since the court has power to enter an order of default and Rule 55 *80is not a limitation thereof, the court grants the motion and enters the default.
In'future cases, however, where the requirements set out in the rule are fulfilled, the clerk will enter a default and no order will be entered by the court.